Belcher, C.
— The defendant was convicted of the crime of assault with intent to commit rape, and has appealed from the judgment and an order refusing him a new trial.
The only points made for a reversal of the judgment are, that the court erred in its instructions to the jury, and that the evidence was insufficient to justify the verdict.
No particular errors are pointed out, and after carefully reading the instructions, we have been unable to discover that any error was committed. Taking the instructions as a whole, they seem to state the law applicable to the case fully, fairly, and clearly.
*213The complainant was a girl twelve years of age. She was a witness, and testified to facts which, if true, necessarily lead to the conclusion that the offense charged was committed; and her testimony as to most of the accompanying circumstances was corroborated by other witnesses.
The defendant testified in his own behalf, and, while admitting that he was with the complainant at the time and place named by her, denied that any assault was committed.
A conviction of such an offense may be had upon the uncontradicted evidence of the prosecutrix, the weight to be accorded the evidence being a question for the jury. (People v. Mayes, 66 Cal. 597; 56 Am. Rep. 126.)
Under the circumstances shown here, we do not think the judgment can be reversed for insufficiency of evidence, and we therefore advise that the judgment and order be affirmed.
Fitzgerald, C., and Vanclief, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.